  Case: 1:18-cv-05587 Document #: 903 Filed: 12/14/20 Page 1 of 2 PageID #:19727




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                   )
 UNITED STATES SECURITIES                          )
 AND EXCHANGE COMMISSION,                          )
                                                   )
                       Plaintiff,                  )       Civil Action No. 18-cv-5587
                                                   )
 v.                                                )       Hon. John Z. Lee
                                                   )
 EQUITYBUILD, INC., EQUITYBUILD                    )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                    )
 and SHAUN D. COHEN,                               )
                                                   )
                       Defendants.                 )
                                                   )


                                    NOTICE OF MOTION

       Please take notice that on Thursday, December 17, 2020, at 2:00 p.m., the undersigned will

appear before the Honorable John Z. Lee, or any judge sitting in his stead, in Courtroom 2125, and

present Receiver’s (1) Eleventh Motion To Confirm The Sale Of Certain Real Estate And For The

Avoidance Of Certain Mortgages, Liens, Claims, And Encumbrances; (2) Motion To Approve Use

Of Proceeds From Sales Of Receivership Property.



Dated: December 14, 2020                               Kevin B. Duff, Receiver

                                             By:       / s/ Michael Rachlis
                                                       ?




                                                       Michael Rachlis
                                                       Rachlis Duff & Peel, LLC
                                                       542 South Dearborn Street, Suite 900
                                                       Chicago, IL 60605
                                                       Phone (312) 733-3950
                                                       Fax     (312) 733-3952
                                                       mrachlis@rdaplaw.net
  Case: 1:18-cv-05587 Document #: 903 Filed: 12/14/20 Page 2 of 2 PageID #:19728




                                  CERTIFICATE OF SERVICE
                                  U




       I hereby certify that on December 14, 2020, I electronically filed the foregoing Notice of

Motion and Receiver’s (1) Eleventh Motion To Confirm The Sale Of Certain Real Estate And

For The Avoidance Of Certain Mortgages, Liens, Claims, And Encumbrances; (2) Motion

To Approve Use Of Proceeds From Sales Of Receivership Property with the Clerk of the

United States District Court for the Northern District of Illinois, using the CM/ECF system. Copies

of the foregoing were served upon counsel of record via the CM/ECF system.

       I further certify that I caused true and correct copy of the foregoing Motion, to be served

upon the following individuals or entities by electronic mail:

       -       Defendant Jerome Cohen (jerryc@reagan.com);

       -       All known EquityBuild investors; and

       -       All known individuals or entities that submitted a proof of claim in this action (sent

               to the e-mail address each claimant provided on the claim form).

       I further certify that the Motion will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild


                                               U       /s/ Michael Rachlis

                                                       Rachlis Duff & Peel, LLC
                                                       542 South Dearborn Street, Suite 900
                                                       Chicago, IL 60605
                                                       Phone (312) 733-3950
                                                       Fax    (312) 733-3952
                                                       mrachlis@rdaplaw.net
